Title: Virginia Delegates to Benjamin Harrison, 5 March 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir.
Phila: Mar: 5th. 1782
This weeks Post has brot. us no Letter from your Excellency.
Mr. Ross has directed Mr. Whiteside a mercht. of this City to pay us £200 each, which will enable those of us who have been sometime here to discharge our outstanding balances but will leave a small sum only for future occasions.
We impatiently expect a confirmation of the very interesting intelligence received from the Wt. Indies respecting the entire reduction of the Island of St. Christophers by the Forces of his most christian Majesty and advantage gained by the Fleet of the Ct. de Grasse over that of Sr. Saml. Hood. this last circumstance, if true, will give the Count so decided a superiority, that it is probable other Islands of the Enemy will soon share the fate of St. Christophers.
The Chevr. de la Luzerne will we expect, in a few days set out for Virginia on a visit To Ct. Rochambeau, you will probably see him at Richmond. very respectfully we are
Yr. Excellencys obed Servts.
James Madison jr.Edm: RandolphArthur LeeJos: Jones
